    Case 3:17-cr-00400-HZ     Document 290       Filed 06/18/19   Page 1 of 2




Matthew G. McHenry, OSB 04357
Levine & McHenry LLC
1050 S.W. Sixth Avenue, Suite 1414
Portland, Oregon 97204
503-546-3927
email: matthew@levinemchenry.com

              IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                 )   NO. 3:17-cr-00400-HZ-
                                          )
                                          )   DECLARATION OF COUNSEL IN
             Plaintiff,                   )   SUPPORT OF UNOPPOSED
      vs.                                 )   MOTION TO CONTINUE
                                          )   SENTENCING
JASON PAUL SCHAEFER,                      )
                                          )
                                          )
             Defendant.                   )

DECLARATION OF MATTHEW G. MCHENRY

      Matthew McHenry, as counsel for the defendant, does swear under

penalty of perjury that the following is true:

      1. I am the attorney in the above-captioned case, having been

appointed under the Criminal Justice Act, post-trial, on June 6, 2019.

      2. Sentencing is currently set for August 13, 2019.

      3. Mr. Schaefer has multiple post-trial motions he would like me to

research and potentially file. To that end, I asked the Court to set a briefing

schedule whereby defense Replies to government responses are due August

16, 2019. The Court granted that request.
    Case 3:17-cr-00400-HZ    Document 290     Filed 06/18/19   Page 2 of 2




      4. Mr. Schaefer wants me to have time to research and litigate any

meritorious motions, but also does not want to move his sentencing more

than two weeks from the current date of August 13, 2019.

      5. To accommodate my current schedule, the briefing schedule

requested by the defense, and Mr. Schaefer’s wish to not cause any

unneeded delay in sentencing, I ask the Court to set a sentencing date for the

week of August 26, 2019.

DATED: June 18, 2019.

                          /s/ Matthew G. McHenry
                          Matthew G. McHenry
                          Attorney for Jason Schaefer




                                                                             2
